Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Irwin (US 3990231 as referenced in OA dated 11/10/2020), hereafter Irwin ‘231 and Irwin (US 3880574 as referenced in OA dated 11/10/2020), hereafter Irwin ‘574.
Irwin ‘231 and Irwin ‘574 teach an axial retention assembly for combustor components.
Regarding claim 1 and 11, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim the clamp assembly comprising the clamp frame, clamp plate, clamp rod, and functioning of the clamp assembly; and a plurality of axial retention tools with each retention tool comprising a mounting plate because the mounting plate in Irwin ‘231 is an annular structure, so that there is only a single mounting plate whereas in the instant application each axial retention tool has a respective mounting plate.
Regarding claim 2-5, 7-10, 12-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741